Exhibit 10.26






UNITED COMMUNITY BANKS, INC.
AMENDED AND RESTATED
2000 KEY EMPLOYEE STOCK OPTION PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT




Grantee:
 
Number of RSUs:
RSUs
Date of Grant:
 
Vesting Schedule:
 
 
 
Vesting Date
Vest Quantity






 






 
 
 



THIS AGREEMENT (the “Agreement”) is entered into as of the ____ day of
_______________ by and between UNITED COMMUNITY BANKS, INC., a Georgia
corporation (the “Company”), and the individual designated above (the
“Grantee”).
WHEREAS, the Company maintains the United Community Banks, Inc. Amended and
Restated 2000 Key Employee Stock Option Plan (the “Plan”), and the Grantee has
been selected by the Committee to receive a Restricted Stock Unit Award under
the Plan;
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee, as
follows:
1.Award of Restricted Stock Units
1.1Grant. The Company hereby grants to the Grantee an award of Restricted Stock
Units (“RSUs”) in the amount set forth above, subject to, and in accordance
with, the restrictions, terms, and conditions set forth in this Agreement and
the Plan. The grant date of this award of RSUs is set forth above (the “Date of
Grant”).
1.2Construction. This Agreement (including any Exhibits) shall be construed in
accordance and consistent with, and subject to, the provisions of the Plan (the
provisions of which are incorporated herein by reference) and, except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.
1.3Execution of the Agreement. This Award is conditioned on the Grantee’s
execution of this Agreement. By executing this Agreement, the Grantee agrees to
the terms set forth in this Agreement (and the provisions of the Plan
incorporated herein). If this Agreement is not executed by the Grantee and
returned to the Company within seven days of the Date of Grant, it may be
canceled by the Committee resulting in the immediate forfeiture of all RSUs
granted hereunder.
2.Vesting and Termination of Employment
2.1.Vesting. Subject to this Section 2 and Section 7, if the Grantee remains
employed by the Company, the RSUs shall vest in accordance with the vesting
schedule set forth above. Each date on which the RSUs vest is hereinafter
referred to as a “Vesting Date.” Notwithstanding the foregoing, no Vesting Date
can be any earlier than the day immediately after the day which is twelve (12)
months and thirty (30) days following the Date of Grant (the period from the
Date of Grant until the day which is twelve (12) months and thirty (30) days
following the Date of Grant being hereinafter referred to as the “Initial
Restriction Period.” Except as otherwise provided herein, on the Vesting Date, a
number of Shares equal to the number





--------------------------------------------------------------------------------




of vested RSUs shall be issued to the Grantee free and clear of all restrictions
imposed by this Agreement (except those imposed by Sections 3.3 and 7 below). As
soon as practicable (and no later than thirty (30) days) after the Vesting Date,
the Company shall transfer such Shares to an unrestricted account in the name of
the Grantee (or, if the Grantee has died, to his or her surviving spouse or, if
none, to the Grantee’s estate). For purposes of this Agreement, employment with
a Subsidiary of the Company or service as a member of the Board of Directors of
the Company or a Subsidiary shall be considered employment with the Company.
2.2.Termination of Employment Due to Death or Disability. If the Grantee’s
employment is terminated by the Company as a result of death or Disability (as
defined in the Plan), the unvested RSUs shall immediately vest as of the Date of
Termination, and a number of Shares equal to the number of such vested RSUs
shall be transferred to the Grantee (or the Grantee’s surviving spouse or
estate) in the manner provided in Section 2.1.
2.3.Termination in Connection with a Change In Control.
2.3.1    If a Change in Control (as defined in the Plan) occurs and the
Grantee’s employment is terminated (x) within six (6) months prior to or
eighteen (18) months following the date of the Change in Control and (y) after
the expiration of the Initial Restriction Period, and if such termination is
either an involuntary termination by the Company without Cause (as defined in
the Plan) or a termination by the Grantee for Good Reason (as defined below) and
the termination does not arise as a result of Executive’s death or Disability,
the unvested RSUs shall fully vest immediately upon the later of (i) the Change
in Control, or (ii) the Date of Termination, and a number of Shares equal to the
number of such vested RSUs shall be transferred to the Grantee in the manner
provided in Section 2.1.
2.3.2    For purposes of this Section 2.3, a “Good Reason” for termination by
the Grantee of the Grantee’s employment shall mean the occurrence (without the
Grantee’s express written consent), within six (6) months prior to or eighteen
(18) months following the date of the Change in Control, of any one of the
following acts by the Company, or failures by the Company to act:
(i)    the substantial adverse change in the Grantee’s responsibilities at the
Company from those in effect immediately prior to the date that is six (6)
months prior to the date of a Change in Control (the “Measurement Date”); or
(ii)    the required relocation of the Grantee to a location outside of the
market area of the Company on the Measurement Date; or
(iii)     a material reduction in the levels of coverage of the Grantee under
the Company’s director and officer liability insurance policy or indemnification
commitments from those levels in effect on the Measurement Date; or
(iv)    after the Measurement Date, a reduction in the Grantee’s base salary, a
reduction in his or her incentive compensation or the failure by the Company to
continue to provide the Grantee with benefits substantially similar to those
enjoyed by the Grantee under any of the Company’s pension, deferred
compensation, life insurance, medical, health and accident or disability plans
in which the Grantee was participating at the Measurement Date, the taking of
any action by the Company which would directly or indirectly reduce any of such
benefits or deprive the Grantee of any material fringe benefit enjoyed by the
Grantee at the Measurement Date.


2.3.3    The Grantee must give the Company notice of any event or condition that
would constitute Good Reason within thirty (30) days of the event or condition,
and upon receipt of such notice, the Company shall have thirty (30) days to
remedy such event or condition. If such event or condition is not remedied
within such 30-day period, any termination of employment by the Grantee for Good
Reason must occur within thirty (30) days after the period for remedying the
event or condition has expired.





--------------------------------------------------------------------------------




Notwithstanding the foregoing, for any act or failure to act described in
Section 2.3.2(iv) above, the Grantee must give the Company notice of such event
or condition within thirty (30) days after the Change in Control.
2.3.4    The Grantee’s right to terminate the Grantee’s employment for Good
Reason shall not be affected by the Grantee’s incapacity due to physical or
mental illness, except for a Disability. Grantee’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any act or
failure to act constituting Good Reason hereunder.
2.4.Termination of Employment for Other Reasons. If the Grantee’s employment is
terminated by the Company or by the Grantee under circumstances other than those
outlined above in Sections 2.2 and 2.3, the outstanding unvested RSUs shall
immediately be forfeited as of the Date of Termination.
2.5.Nontransferability. The RSUs may not be sold, assigned, transferred,
pledged, or otherwise encumbered prior to the date the Grantee becomes vested in
the RSUs and the Shares are issued.
2.6.Section 409A Compliance. To the extent applicable, this Agreement shall at
all times be interpreted and operated in compliance with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended and the standards,
regulations or other guidance promulgated thereunder (“Section 409A”). Any
action that may be taken (and, to the extent possible, any action actually
taken) by the Company shall not be taken (or shall be void and without effect),
if such action violates the requirements of Section 409A. Any provision in this
Agreement that is determined to violate the requirements of Section 409A shall
be void and without effect. In addition, any provision that is required to
appear in this Agreement in accordance with Section 409A that is not expressly
set forth herein shall be deemed to be set forth herein, and the Agreement shall
be administered in all respects as if such provision were expressly set forth.
The Company shall delay the commencement of any delivery of Shares that are
payable to the Grantee upon his separation from service if the Grantee is a “key
employee” of the Company (as determined by the Company in accordance with
procedures established by the Company that are consistent with Section 409A) to
the date which is immediately following the earlier of (i) six months after the
date of the Grantee’s separation from service or (ii) the Grantee’s death, to
the extent such delay is required under the provisions of Section 409A to avoid
imposition of additional income and other taxes, provided that the Company and
the Grantee agree to take into account any exemptions available under Section
409A. For purposes of this Agreement, termination of employment shall be
construed consistent with the meaning of a separation from service within the
meaning of Section 409A.
3.Change in Capitalization; Deferral Rights
3.1.Following the Grant Date of the RSUs through the date that is the earlier of
(i) the date that the RSUs are vested and transferred to the Grantee pursuant to
Section 2.1 or (ii) the date that the RSUs are forfeited, the Grantee shall be
paid in cash, through the Company’s regular payroll process, a dividend
equivalent amount equal to any dividends or other distributions declared on the
Shares represented by the RSUs, less applicable withholdings, in the manner
determined by the Committee.
3.2.In the event of a change in capitalization, the Committee shall make
appropriate adjustments in accordance with Section 4.3 of the Plan to reflect
the change in capitalization, provided that any such additional Shares or
additional or different shares or securities reflected in any such adjustment
shall remain subject to the restrictions in this Agreement.
3.3.The Grantee represents and warrants that he is acquiring the Shares under
this Agreement for investment purposes only, and not with a view to distribution
thereof. The Grantee is aware that the Shares may not be registered under the
federal or any state securities laws and that for that reason, in addition to
the other restrictions on the Shares, they will not be able to be transferred
unless an exemption from registration is available or the Shares are registered.
By making this award of RSUs, the Company is not undertaking any obligation to
register the RSUs under any federal or state securities laws.
3.4.To the extent the Grantee is eligible to participate in a deferred
compensation plan established for such purpose, the Grantee may elect to defer
delivery of the Shares that would otherwise be





--------------------------------------------------------------------------------




due by virtue of the lapse or waiver of the vesting requirements as set forth in
Section 2. If such deferral election is made, the Committee shall, in its sole
discretion, establish the rules and procedures for such deferrals which shall be
in compliance with Section 409A.
4.No Right to Continued Employment
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company, nor shall this Agreement or the Plan interfere in any way with the
right of the Company to terminate the Grantee’s employment at any time. The
Grantee is employed by the Company “at will,” which means that either the
Grantee or the Company may terminate the Grantee’s employment at any time, for
any reason.
5.Taxes and Withholding
The Grantee shall be responsible for all federal, state, and local income taxes
payable with respect to this award of RSUs and any dividends or dividend
equivalents paid on such RSUs. The Company and the Grantee agree to report the
value of the RSUs in a consistent manner for federal income tax purposes. The
Company shall have the right to retain and withhold from any payment of Shares
(for the minimum required withholdings or such other amounts as will not result
in adverse accounting treatment to the Company) or cash the amount of taxes
required by any government to be withheld or otherwise deducted and paid with
respect to such payment. At its discretion, the Company may require the Grantee
to reimburse the Company for any such taxes required to be withheld and may
withhold any distribution in whole or in part until the Company is so
reimbursed. In lieu thereof, the Company shall have the right to withhold from
any other cash amounts due to the Grantee an amount equal to such taxes required
to be withheld or withhold and cancel (for the minimum required withholdings or
such other amounts as will not result in adverse accounting treatment to the
Company) (in whole or in part) a number of Shares having a market value not less
than the amount of such taxes.
6.The Grantee Bound by The Plan
The Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus
for the Plan, and agrees to be bound by all the terms and provisions thereof.
7.Restrictive Covenants
7.1    In consideration for the grant of the RSUs, continued employment with the
Company, and other good and valuable consideration, the Grantee agrees to the
following:
(i)    During the Grantee’s employment with the Company and for a one (1) year
period after the Date of Termination, the Grantee will not directly or
indirectly, individually, or on behalf of any Person other than the Company or a
Subsidiary:
(a)    solicit any Customers for the purpose of providing services identical to
or reasonably substitutable for the Company’s Business;
(b)    solicit or induce, or in any manner attempt to solicit or induce, any
Person employed by the Company to leave such employment, whether or not such
employment is pursuant to a written contract with the Company or any Subsidiary
or is at will; or


(c)    knowingly or intentionally damage or destroy the goodwill and esteem of
the Company, any Subsidiary, the Company’s Business or the Company’s or any
Subsidiary’s suppliers, employees, patrons, customers, and others who may at any
time have or have had relations with the Company or any Subsidiary.





--------------------------------------------------------------------------------




(ii)    During the Grantee’s employment with the Company and at all times
thereafter, the Grantee will not disclose or use Confidential Information,
except as necessary to carry out his or her duties as an employee of the
Company.
(iii)    Upon termination or expiration of the Grantee’s employment with the
Company for any reason whatsoever or at any time, the Grantee will upon request
by the Company deliver promptly to the Company all materials (including
electronically-stored materials), documents, plans, records, notes, or other
papers, and any copies in the Grantee’s possession or control, relating in any
way to the Company’s Business, which at all times shall be the property of the
Company.
7.2    For purposes of this Agreement, the following terms shall have the
meanings specified below:
(i)    “Company’s Business” means the business of operating a commercial or
retail bank, savings association, mutual thrift, credit union, trust company,
securities brokerage or insurance agency.


(ii)    “Confidential Information” means information, without regard to form,
relating to the Company’s or any Subsidiary’s customers, operation, finances,
and business that has value to the Company or any Subsidiary, is not generally
known to competitors of the Company or a Subsidiary and that the Grantee became
aware of due to his or her employment with the Company. Confidential Information
includes, but is not limited to, technical or non-technical data (including
personnel data), formulas, patterns, compilations (including compilations of
customer information), programs, devices, methods, techniques, processes,
financial data or lists of actual or potential customers (including identifying
information about customers), whether or not in writing. Confidential
Information includes information disclosed to the Company or any Subsidiary by
third parties that the Company or any Subsidiary is obligated to maintain as
confidential. Confidential Information subject to this Agreement may include
information that is not a trade secret under applicable law, but information not
constituting a trade secret only shall be treated as Confidential Information
under this Agreement for a five (5) year period after the Date of Termination.


(iii)    “Customers” means all Persons that (1) the Grantee serviced or
solicited on behalf of the Company or any Subsidiary during the 24 months prior
to the Date of Termination, (2) whose dealings with the Company or any
Subsidiary were coordinated or supervised, in whole or in part, by the Grantee
during the 24 months prior to the Date of Termination, or (3) about whom the
Grantee obtained Confidential Information during the 24 months prior to the Date
of Termination, as a result of the Grantee’s association with the Company.


(iv)    “Date of Termination” means the date upon which the Grantee’s employment
with the Company ceases for any reason.


(v)    “Person” means any individual, corporation, bank, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or
other entity.


7.3    If the Grantee violates the restrictive covenants set forth in Section
7.1, then the Company shall be entitled to all remedies available in law or
equity. In addition (and without limiting the foregoing), if the Grantee
violates the restrictive covenants set forth in Section 7.1, the Committee
shall, notwithstanding any other provision in this Agreement to the contrary,
(i) cancel the outstanding RSUs that are not yet vested or with respect to which
Shares have not yet been issued to the Grantee, and (ii) require the Grantee to
return to the Company any Shares issued to the Grantee pursuant to vesting of
the RSUs (or





--------------------------------------------------------------------------------




to pay to the Company the then current value of any such Shares) that occurred
(or will occur) during the period six (6) months prior to and one (1) year after
the Date of Termination.
7.4    The Grantee acknowledges and agrees that the provisions of Section 7.1
are reasonable as to time, scope and territory given the Company’s need to
protect its Confidential Information and its relationships and goodwill with its
customers, suppliers, employees and contractors, all of which have been
developed at great time and expense to the Company. The Grantee represents that
he or she has the skills and abilities to obtain alternative employment after
the Date of Termination that would not violate the covenants in Section 7.1 and
that these covenants do not pose an undue hardship on the Grantee. The Grantee
further acknowledges that his or her breach of any of the covenants in Section
7.1 would likely cause irreparable injury to the Company, and therefore entitle
the Company to injunctive relief, in addition to any other remedies available in
law or equity.


7.5    The Defend Trade Secrets Act (18 U.S.C. § 1833(b)) states: “An individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.” Accordingly, Grantee shall have the right to disclose in confidence
trade secrets to federal, state, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law. Grantee shall also have the right to disclose trade secrets in
a document filed in a lawsuit or other proceeding, but only if the filing is
made under seal and protected from public disclosure. Nothing in this Agreement
is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).


8.    Modification of Agreement; Severability
If any provision of this Agreement is held by a court of competent jurisdiction
to be overly broad or unenforceable for any reason, the parties authorize such
court to modify and enforce such provision to the extent the court deems
reasonable. If any provision of this Agreement is found by a court to be
overbroad or otherwise unenforceable and not capable of modification, it shall
be severed and the remaining covenants and clauses enforced in accordance with
the tenor of this Agreement. The parties may modify, amend, suspend or terminate
this Agreement or may waive any terms or conditions of this Agreement but only
by a written instrument executed by the parties hereto.


9.    Governing Law and Forum
The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the state of Georgia without giving effect to
the conflicts of laws principles thereof. The parties agree that they will not
file any action arising out of or relating in any way to this Agreement other
than in the United States District Court for the Northern District of Georgia or
the Superior Court of Union County, Georgia. The parties consent to personal
jurisdiction and venue solely within these forums and waive all possible
objections thereto.
10.    Successors in Interest
This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon





--------------------------------------------------------------------------------




the Grantee and all rights granted to the Company under this Agreement shall be
final, binding, and conclusive upon the Grantee’s heirs, executors,
administrators, and successors.
11.    Entire Agreement
This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto. Wherever appropriate in this Agreement, personal pronouns shall be
deemed to include the other genders and the singular to include the plural.
Wherever used in this Agreement, the term “including” means “including, without
limitation.”
12.    Resolution of Disputes
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
and the Plan shall be determined by the Committee. Any determination made by the
Committee shall be final, binding and conclusive on the Grantee and the Company
and their successors, assigns, heirs, executors, administrators and legal
representatives for all purposes.


[EXECUTION PAGE FOLLOWS]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


UNITED COMMUNITY BANKS, INC.




By:                            


Name:                            


Title:                            


By accepting this Agreement, the Grantee hereby accepts the RSU grant subject to
all its terms and provisions and agrees to be bound by the terms and provisions
of this Agreement, including Section 7, and the Plan. The Grantee hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Board of Directors of the Company, or the Compensation Committee or other
Committee responsible for the administration of the Plan, upon any questions
arising under the Plan.


By accepting this Agreement, the Grantee hereby acknowledges that
notwithstanding any other provision herein, and in addition to other
restrictions stated herein, any award, or any payment related thereto paid to
the Grantee, shall be limited to the extent required by the federal or state
regulatory agency having authority over the Company. The Grantee agrees that
compliance by the Company with such regulatory restrictions, even to the extent
that payments are limited, shall not be a breach of this Agreement by the
Company.


By accepting this Agreement, the Grantee hereby consents to the holding and
processing of personal data provided by him to the Company for all purposes
necessary for the operation of the Plan. These include, but are not limited to:


(a)    administering and maintaining Plan records;
(b)    providing information to any registrars, brokers or third party
administrators of the Plan; and
(c)    providing information to future purchasers of the Company or the business
in which the Grantee works.






GRANTEE




Signature:                    


Name:                            


Date:                            


 















